Citation Nr: 0701122	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cause of the veteran's 
death.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized service with the Philippine Scouts from July 1946 
to April 1949.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
of the Manila RO that found that new and material evidence 
had not been submitted to reopen the appellant's claim of 
service connection for cause of the veteran's death.

The matter of entitlement to service connection for cause of 
the veteran's death based on de novo review is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on her part is required.


FINDINGS OF FACT

1. An unappealed rating decision in May 1997 denied service 
connection for cause of the veteran's death essentially on 
the basis that the acute pulmonary embolus due to pelvic 
thrombophlebitis and other contributing conditions that 
caused his death were not related to his service.

2. Evidence received since the May 1997 rating decision 
raises questions about the nature and etiology of the 
disability that caused the veteran's death, relates to 
unestablished facts necessary to substantiate the claim 
seeking service connection for cause of the veteran's death, 
and raises a reasonable possibility of substantiating the 
claim.  





CONCLUSION OF LAW

Evidence received since the May 1997 rating decision is new 
and material, and the claim of service connection for the 
cause of the veteran's death may be reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing is harmless.  Any 
insufficiency regarding notice content will be addressed in 
the remand portion of this decision.

B.	Factual Background, Legal Criteria, and Analysis

A May 1997 rating decision denied service connection for 
cause of the veteran's death, essentially finding that a 
disability incurred in or aggravated by active service was 
not the principal or contributory cause of the veteran's 
death.  The appellant did not appeal this decision, and it 
became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record in May 1997 included service medical 
records (SMRs) that were negative for any relevant 
complaints.  April 1949 separation examination clinical 
findings were negative for varicose veins and masses in the 
abdomen, liver, or spleen; the genito-urinary system, 
vascular system, abdomen, liver, and spleen showed no 
significant abnormalities.  

A September 1961 certification from the U. S. Adjutant 
General's Office indicates the veteran had 90 days or more of 
active service.  A document entitled Enlisted Record and 
Report of Separation indicates the veteran served with the U. 
S. Armed Forces from July 1946 to April 1949.   

A medical certificate from Dr. N. M. D. states the veteran 
was treated by him from October 1987 to August 1992 for 
various maladies, including contact dermatitis at the pubic 
area, cough and fever, punctured wound of the right foot, and 
back pains.

August to November 1995 Palomar Medical Center treatment 
records indicate the veteran was being treated for a left 
hepatic lobe lesion.  In November 1995, Dr. F. S. H. 
indicated that the hepatoma had grown and an exploratory 
laparotomy and resection of the left lateral hepatic lobe was 
performed.  About 30 hours after surgery, the veteran 
suffered from intra-abdominal bleeding and an exploratory 
laparotomy was performed and his gallbladder was removed.  He 
developed significant left lower lobe atelectasis.  Three 
days after surgery his pulmonary function worsened and a 
chest x-ray showed worsening infiltrates bilaterally.  The 
discharge summary reports that at the time of his death it 
was not clear whether he developed overwhelming pulmonary 
edema, pulmonary infection, or pulmonary embolus.   

The veteran's November 1995 death certificate lists the 
immediate cause of death as acute pulmonary embolus due to 
pelvic thrombophlebitis; a significant condition contributing 
to death but not related to the cause was listed as a 
hepatoma left hepatic lobe.  The death certificate also 
indicates that a left hepatic lobe resection was performed on 
November 15, 1995.

Evidence received since the May 1997 rating decision includes 
a June 2004 clinical abstract from Dr. S. S. F. that 
indicates he treated the veteran for itchiness of both lower 
extremities, the presence of superficial infected wounds due 
to scratching on his legs and feet, and intermittent pain 
that radiated upwards in both of his lower extremities.  The 
doctor stated the veteran's varicose veins were noticeable.  
The veteran told him that the pain and itchiness in his legs 
began during his military service, but that he ignored the 
symptoms because he thought they were due to driving.  These 
symptoms did not start to disturb him until a few weeks after 
his discharge.  The veteran's family informed Dr. S. S. F. 
that the veteran sought treatment with Dr. C. B. less than a 
year after his discharge from service and that Dr. C. B. 
treated him for almost twenty years, until he became the 
Provincial Health Officer of Tarlac.  Dr. C. B. died many 
years previously and medical records from his treatment were 
unavailable.  Dr. S. S. F.'s report notes that he treated the 
veteran from 1969 to 1994 and saw him about four to six times 
a year.  His office destroys all medical records after five 
years, so the veteran's medical records are unavailable and 
the abstract is based on his best recollection of his 
treatment of the veteran.  He provides the following opinion 
regarding the cause of the veteran's death: "[T]he 
varicosities which started during his military service, which 
he didn't mind it until after discharge could have extended 
to the pelvic region, which eventually developed into 
thrombophlebitis and later resulted to a pulmonary embolus as 
the cause of his death."  

A February 2005 clarification letter from Dr. S. S. F. states 
that the history of the veteran's illness made him decide 
that varicosities of the lower extremities with complications 
caused his death.  He notes that varicosities develop over a 
long period of time, so the history of having itchiness with 
noticeably enlarged veins in both extremities during his 
military service was vital in diagnosing the veteran as 
having varicosities with skin complications.  He indicated 
that prescription medications provided considerable relief, 
but the veteran continued to experience symptoms.  

In April 2005, the appellant submitted an article entitled 
Pulmonary Embolism.  The findings of this article include 
that pulmonary embolism is a fatal complication of underlying 
venous thrombosis, which often begins in the calf veins; it 
is often misdiagnosed because it causes vague and nonspecific 
symptoms; the highest incidence of pulmonary embolism occurs 
in hospitalized patients; and risk markers include a prior 
history of deep vein thrombosis and varicose veins.  

The evidence noted above is "new" because it was not 
previously of record.  It is also material because it relates 
to unestablished facts necessary to substantiate the claim: 
The June 2004 clinical abstract from Dr. S. S. F. provides a 
diagnosis of varicose veins many years prior to his death, 
states the veteran began complaining of having itching and 
pain in his lower extremities during service, sought 
treatment within a year of his discharge from service, and 
relates the immediate and underlying causes of his death to 
these varicosities.  This opinion appears to be mainly based 
on history provided by the veteran and his family.  However, 
Dr. S. S. F. treated and examined the veteran for many years 
and had the knowledge and skill to reach a medical opinion 
regarding the etiology of his cause of death.  See Guerriri 
v. Brown, 4 Vet. App. 467, 470-471 (1993); see also Paller v. 
Principi, 3 Vet. App. 535, 538 (1992).  Also, the Pulmonary 
Embolism article's finding that varicose veins are a risk 
factor for pulmonary embolism lend some support to Dr. S. F. 
F.'s conclusion.  While the Board is not compelled to accept 
this opinion as competent and credible upon de novo review 
(when it can assess the credibility and weight of all of the 
evidence), it must presume its credibility and competence 
when deciding whether to reopen the case.  Guerriri, 4 Vet. 
App. at 471; Fortuck, 17 Vet. App. at 179-80; Justus, 3 Vet. 
App. at 513.  Accordingly, the evidence is new and material, 
and the claim seeking service connection for cause of the 
veteran's death may be reopened.


ORDER

The appeal to reopen a claim of service connection for cause 
of the veteran's death is granted.


REMAND

As noted above, the June 2004 opinion from Dr. S. S. F. 
tending to relate the cause of the veteran's death to his 
military service appears to be based on the history of 
symptoms provided by the veteran (during his lifetime) and 
his family.  While there are no contrary opinions of record, 
this opinion is inadequate to make a conclusive determination 
regarding the issue of service connection for cause of the 
veteran's death since it is not stated in language of 
sufficient probability (i.e. at least as likely as not) and 
does not appear to be based on a review of the veteran's 
claims file, including the records of the medical treatment 
he received immediately prior to his death.  Consequently, a 
VA opinion is indicated.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection for cause of 
the veteran's death, but was not notified of the criteria for 
establishing effective dates of awards.  Since the case is 
being remanded anyway, the RO will have the opportunity to 
correct the notice deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the appellant 
notice regarding the effective date of any 
award as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should then forward the 
veteran's claims file to an appropriate 
physician for review and comment regarding 
whether the cause of the veteran's death 
was related to an inservice disease or 
injury.  Specifically, the reviewing 
physician should determine whether it is 
at least as likely as not (a 50% or better 
probability) that the cause of the 
veteran's death (pulmonary embolus due to 
pelvic thrombophlebitis) was related to 
varicose veins incurred during service.  
The physician should note the opinion by 
Dr. S. F. F. and his reports that the 
veteran began experiencing itching and 
pain in his legs during service, treatment 
records from the Palomar Medical Center 
prior to the veteran's death, and the 
findings in the article of record entitled 
Pulmonary Embolism.  The physician should 
also note the veteran's SMRs and the 
separation examination clinical finding 
that the veteran did not have varicose 
veins.  The physician must explain the 
rationale for all opinions given (and 
particularly any opinion that conflicts 
with that already of record).

3.  The RO should then re-adjudicate the 
claim on de novo review.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the appellant the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


